NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       JUN 22 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 QING ZHANG,                                       No.     14-72510

              Petitioner,                          Agency No. A099-739-483

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Qing Zhang, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010), and we deny the petition for review.

      The agency found Zhang inconsistent as to his employment in China, and

found his testimony evasive. Substantial evidence supports the agency’s adverse

credibility determination based on these findings. See id. at 1048 (adverse

credibility finding reasonable under the totality of the circumstances). Zhang’s

explanations do not compel a contrary conclusion. See Zamanov v. Holder, 649
F.3d 969, 974 (9th Cir. 2011). In the absence of credible testimony, Zhang’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d
1153, 1156 (9th Cir. 2003).

      Finally, Zhang’s CAT claim also fails because it is based on the same

testimony the agency found not credible, and he does not point to any other

evidence in the record that compels the conclusion that it is more likely than not he

would be tortured by or with the consent or acquiescence of a public official in

China. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.

                                          2                                   14-72510